Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are in the application. 
Priority
This application is a divisional of US 15/571,707, now allowed filed 2/9/2018, and which is a 
371 of PCT/KR2016/009196 filed on 8/19/2016, and take priority to KR10-2015-0118247 filed 8/21/2015.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10662169. Although the claims at issue are not identical, they are not patentably distinct from each other because the restriction was withdrawn in the application and the claims are drawn to a method of using the same compounds. 

    PNG
    media_image1.png
    143
    334
    media_image1.png
    Greyscale
on page 2 of the allowance mailed on 3/11/2020, clearly indicates that the restriction was withdrawn. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over WO 99/55318 Moon Sung et al. ( US 6,693126)
Applicants claims are drawn to  a method of  treating liver disorders, using compounds of the formula 
    PNG
    media_image2.png
    166
    309
    media_image2.png
    Greyscale
.
Scope and Content of Prior Art and the claims MPEP 2141.02 

The reference discloses 


    PNG
    media_image3.png
    246
    258
    media_image3.png
    Greyscale
 

    PNG
    media_image4.png
    135
    271
    media_image4.png
    Greyscale
These compounds were used for liver injuries and 

treatment of liver disorders. 

Difference between Prior Art and Claim MPEP 2142-2413 
The compounds are very very similar , the difference is the position of the C=O-O-H, C=O-O-C2H5, attachment. It is on the carbon atom closer to the N , rather than the S, as in the applicants compounds. 
This makes the compounds positional isomers. 
Prima Facie Obviousness, Rational and Motivation MPEP 2142-2413 
 The compounds are very similar. They are positional isomers. There is only one other option for the acid or ester position. Applicant’s compounds have the other position.  Positional isomers are prima facie obvious as they are expected to retain their activity and properties.
(Englehardt) and “Position isomerism is fact of close structural similarity’’ {Mehta, emphasis in the original). Note also In re Jones, 21 USPQ2d 1942, which states at 1943 “Particular types or categories of structural similarity without more, have, in past cases, given rise to prirna facie obviousness”, one of those listed is “adjacent homologues and structural isomers”. Position isomers are the basic form of close “structural isomers.” Similar is In re Schechter and LaForge, 98 USPQ 144, 150, which states “a novel useful chemical compound which is homologous or isomeric with compounds of the prior art is unpatentable unless it possesses some unobvious or unexpected beneficial property not possessed by the prior art compounds.” Note also In re Deuel 34 USPQ2d 1210, 1214 which states, “Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds,, .a known compound may suggest it analog or isomers, either geometric (cis v. trans) or position isomers (e.g. ortho v. para) ” See also MPEP 2144,09, second paragraph.
Positional isomers, having the same radical on different positions of the molecule, are prima facie obvious, and require no secondary teaching. The experienced Ph.D. synthetic organic chemist, who would make Applicants’ compounds, would be motivated to prepare these position isomers based on the expectation that such close analogues would have similar'properties and upon the routine nature of such position isomer experimentation in the art of medicinal chemistry. In re JONES 74 USPQ 152 (4-methyl naphthyl-1-acetic acid and 2-methyl naphthyl-1-acetic acid obvious over a reference teaching 1-methyl naphthyl-2-aceiic acid), quoted with approval by Ex pane MOWRY AND SEYMOUR 91. USPQ 219, Ex pane llllyot 103 USPQ 185 (4-hydroxy- 1-exo-1,2,3,4-tetrahydroisoquinoline obvious over a reference teaching 4-Ex parte BIEL 124 USPQ 1.09 (N-ethyl-3-piperidyl diphenyl acetate obvious over a reference teaching N-alky 1-4-piperidy 1 diphenylaeetate), "(appellant's arguments] do not, in any way, obviate the plain fact that appellant's DAC’TIL is an isomer of McElvain et ah's compound. This close relationship places a burden on appellant to show some unobvious or unexpected beneficial properties in his compound in order to establish patentability”, Ex parte Henkel 1.30 USPQ 474, (l-phenyi-3-mefhyl-4-hydroxypyrazole obvious over reference teaching 3-pheny!-5-methyl-4-hydroxypyrazole), "appellants have made no comparative showing here establishing the distinguishing characteristics they allege which we might consider as evidence that the claimed compounds are unobvious. It is clear from In re Henze, supra, and the authorities it cites, that at least this much is necessary to establish patentability in adjacent homologs and position isomers (emphasis added)".
In re Surrey 138 USPQ 67, (2,6-dimethylphenyl-N-(3-dimethylarninopropyl) carbamate obvious over a reference teaching 2,4-dimethylphenyl N-(3-dimethylaminopropyl) carbamate), In re MEHTA 146 USPQ 284, (2-(l-methyl)-pyrrolidylmethyl benzilate obvious over a reference leaching 3-(l-methyl)-pyrrolidylmethyl benzilate), ”[i]he fact that a position isomer (emphasis added) of a compound is known is some evidence of the obviousness of that compound. Position isomerism (emphasis added) is a fact of close structural (emphasis in original) similarity...” .Deutsche Gold-Vmi Silber-Scheideanstalt Vormals Roessler v. Commissioner of Patents. 148 USPQ 412, (1-azaphenothiazines obvious over references teaching 2-azaphenothiazines, 3-azaphenothiazines, and 4-azaphenothiazines), In re Crounse, 150 USPQ 554 (dye with para (CONH2) and ortho (OCH3) obvious over a dye with the same nucleus and meta (CONH2) and para (OCH3) group), Ex parte Allais, 152 USPQ In re Wiecherl 152 USPQ 247, (1 -methyl dihydrotestoslerones obvious over a reference teaching 2-rnethyl dihydrotesiosterones), Monsanto Company v. Rohm and Haas Company, 164 USPQ 556, at 559, (3',4'-dichloropropionanilide obvious over references teaching 2‘,4‘--diehloropropionamUde and 2‘,5’-dichloropropionanilide), Ex parte Naito and Nakagawa, 168 USPQ 437, (3-phenyl-5-alkylisothiazole-4-carbox.ylic acid obvious over a reference teaching 5-phenyl-3-alkyl-isothiazole-4-earboxylic acid), "[t]his merely involves position isomers (emphasis added) and under the decisions cited, the examiner's holding of prima facie obviousness is warranted." In re Fouche, 169 USPQ 429, (10-aliphatic substituted derivatives of dibenzo[a,d]cycloheptadiene obvious over reference teaching 5-aliphatic substituted derivatives of dibenzo[a,d]cyc!oheptadiene). In re Hass 60 USPQ 552, which found a prima facia case of obviousness of 1 -chloro-l-nitrobutane over 1 -chloro-l-nitroisobutane taught in the prior art, Ex parte Ullyot, 103 USPQ 185, which found a prima facia ease of of 2-oxo-quinolines obvious over prior art a 1 -oxo-isoquinoline, In re FINLEY, 81 USPQ 383, 2-ethyl hexyl salicylate over octyl salicylate.
Ex parte Engelhard!, 208 USPQ 343 at 349, "[iff functional groups capable of withdrawing or repelling electrons are located in the chain or ring (emphasis added) of a biologically active compound, transfer of such groups to other positions in winch their electronic
effects are lessened or enhanced may alter the biological activity of the modified compound.
Hence, position isomerism (emphasis added) has been used as a tool to obtain new and useful drugs”, In re Grabiak 226 USPQ 870. "[w]hen chemical compounds have "very close" structural similarities and similar utilities, without more aprima faerie case may be made", In re Deuel 34 USPQ2d 1210, "a known compound may suggest its analogs or isomers, either geometric isomers (cis v. trans) or position isomers (emphasis added) (e.g, ortho v. para)”.
Conclusion
Claims 1-8 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA J DESAI whose telephone number is (571)272-0684.  The examiner can normally be reached on maxi-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/RITA J DESAI/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        



February 10, 2021.